953 F.2d 688
293 U.S.App.D.C. 292
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Michael SINDRAM, Appellant,v.The GOVERNMENT OF the DISTRICT OF COLUMBIA, A Body Corporatefor Municipal Purposes, et al.
No. 91-7039.
United States Court of Appeals, District of Columbia Circuit.
Jan. 27, 1992.

Before MIKVA, Chief Judge, and KAREN LECRAFT HENDERSON and RANDOLPH, Circuit Judges.

ORDER
PER CURIAM

1
Upon consideration of the motion for summary affirmance and the motion for summary reversal, it is


2
ORDERED that the motion for summary reversal be denied.   It is


3
FURTHER ORDERED that the motion for summary affirmance filed by the District of Columbia be granted substantially for the reasons stated by the district court in its order filed January 14, 1991.   The merits of the parties' positions are so clear as to justify summary action.   See Taxpayers Watchdog, Inc. v. Stanley, 819 F.2d 294, 297 (D.C.Cir.1987) (per curiam);   Walker v. Washington, 627 F.2d 541, 545 (D.C.Cir.)  (per curiam), cert. denied, 449 U.S. 994 (1980).   It is


4
FURTHER ORDERED, on the court's own motion, that the district court's order dismissing appellant's claims against Steven Hamilton be summarily affirmed substantially for the reasons stated in the order.   It is


5
FURTHER ORDERED, on the court's own motion, that appellees the Honorable Richard Salzman, Robert Pearson, Sidney Bennett, Church's Fried Chicken, Inc. and Willis Johnson show cause, within 21 days of the date of this order, why the district court's order dismissing appellant's claims against them should not be vacated and the case remanded for further proceedings.   It appears that the district court improperly dismissed the complaint on the basis of threshold defenses which, if not interposed in a timely manner, would be deemed to have been waived.   See Anger v. Revco Drug Co., 791 F.2d 956, 958 (D.C.Cir.1986) (per curiam).   The response to the order to show cause may, however, raise such threshold defenses to maintenance of this litigation.   Appellant may file a reply to any response within 28 days of the date of this order.


6
The Clerk is directed to send a copy of this order to the parties both by certified mail, return receipt requested, and by first class mail.   The Clerk is further directed to withhold issuance of the mandate herein until resolution of the remainder of the appeal.